Case 1:20-cv-01946-RM-NYW Document 44 Filed 12/07/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 20-cv-01946-RM-NYW

  JAIMIE LYNN KULIKOWSKI,

         Plaintiff,

  v.

  JASON CROW,

        Defendant.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on Defendant’s motion for attorney fees (ECF No. 40).

  Plaintiff filed a response to the motion (ECF No. 41), and Defendant filed a reply (ECF No. 42).

  For the reasons below, the Court grants Defendant’s motion.

         Plaintiff filed this lawsuit in July 2020, claiming that Defendant had “stolen [her] valor.”

  (ECF No. 1 at 4.) After Defendant filed a motion to dismiss the complaint for failure to state a

  claim (ECF No. 14), Plaintiff then amended her complaint, claiming that Defendant had

  “assaulted [her] several times during 2019 and 2020” and that “[h]is assaults are a form of

  American soul genocide.” (ECF No. 20 at 3.) Defendant then filed a second motion to dismiss

  for failure to state a claim. (ECF No. 24.) The motion was referred to a magistrate judge for a

  recommendation. (ECF No. 25.)

         After the motion was fully briefed, the magistrate recommended dismissing with

  prejudice Plaintiff’s claim against Defendant. The magistrate judge also made detailed findings

  as to why Plaintiff’s conduct in bringing and litigating this case was sanctionable. (ECF No. 30
Case 1:20-cv-01946-RM-NYW Document 44 Filed 12/07/20 USDC Colorado Page 2 of 2




  at 8-11.) Nonetheless, the magistrate judge recommended denying without prejudice

  Defendant’s request for reasonable attorney fees because he had not complied with certain

  procedural requirements. See D.C.COLO.LCivR 54.3. In October 2020, this Court overruled

  Plaintiff’s objections and accepted and adopted the magistrate judge’s report and

  recommendation in its entirety. (ECF No. 37.)

         Defendant’s motion for attorney fees in the amount of $7,253 cures the procedural

  deficiencies identified by the magistrate judge because it is a separate motion supported by

  affidavits. See Fed. R. Civ. P. 11(c)(2); D.C.COLO.LCivR 54.3. In her response, Plaintiff fails

  to address in any meaningful manner the reasonableness of Defendant’s request. Nor did she

  object to the magistrate judge’s determination that her conduct in this litigating this case was

  sanctionable. Accordingly, the Court finds Plaintiff has waived any argument as to why attorney

  fees should not be awarded in this case. The Court further finds that the amount requested is

  reasonable in light of Plaintiff’s vexatious conduct as set forth in the magistrate judge’s

  recommendation and as demonstrated by Plaintiff throughout this litigation.

         Therefore, the Court GRANTS Defendant’s motion for attorney fees. (ECF No. 40.)

         DATED this 7th day of December, 2020.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge




                                                    2
